

115 HRES 983 IH: Expressing the sense of the House of Representatives that the Nation now faces a more complex and grave set of threats than at any time since the end of World War II and that the continued use of continuing resolutions to fund defense-related activities puts servicemen and servicewomen at risk, harms national security, and aids the adversaries of the United States.
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 983IN THE HOUSE OF REPRESENTATIVESJuly 6, 2018Ms. Cheney submitted the following resolution; which was referred to the Committee on AppropriationsRESOLUTIONExpressing the sense of the House of Representatives that the Nation now faces a more complex and
			 grave set of threats than at any time since the end of World War II and
			 that the continued use of continuing resolutions to fund defense-related
			 activities puts servicemen and servicewomen at risk, harms national
			 security, and aids the adversaries of the United States.
	
 Whereas the United States now faces a more complex set of threats than at any time since the end of World War II;
 Whereas the National Defense Strategy released on January 19, 2018, highlights these threats and acknowledges a return to great power competition;
 Whereas countries like Russia and China are heavily investing in military modernization and developing capabilities that the United States may not be able to defend against while also expanding their influence across the globe;
 Whereas North Korea’s nuclear program continues to be a serious threat; Whereas the National Defense Strategy states that Iran continues to sow violence and remains the most significant challenge to Middle East stability;
 Whereas the National Defense Strategy states that terrorist groups with long reach continue to murder the innocent and threaten peace more broadly; Whereas the United States continues to fight a war against terrorism and has troops deployed in hostile regions throughout the globe;
 Whereas, on January 19, 2018, Secretary of Defense James Mattis stated, As hard as the last 16 years have been on our military, no enemy in the field has done more to harm the readiness of the U.S. military than the combined impact of the Budget Control Act's defense spending cuts, worsened by us operating, 9 of the last 10 years, under continuing resolutions, wasting copious amounts of precious taxpayer dollars;
 Whereas fiscal year 2009 was the last fiscal year the Department of Defense was not forced to operate under any continuing resolution;
 Whereas the House of Representatives has passed an annual appropriation bill for the Department of Defense before the start of the next fiscal year in each of the past 9 fiscal years the Department of Defense was forced to operate under a continuing resolution;
 Whereas, on June 28, 2018, the House of Representatives passed H.R. 6157, the Department of Defense Appropriations Act for fiscal year 2019, with a 359–49 vote;
 Whereas article I, section 8 of the Constitution gives Congress the responsibility to provide for the common Defence and general Welfare of the United States and calls on Congress to raise and support Armies and provide and maintain a Navy; and Whereas Secretaries of Defense appointed by Presidents of both parties have warned about the damage continuing resolutions cause to the readiness of our Armed Forces: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the critical importance of completing the fiscal year 2019 appropriations process for the Department of Defense prior to the beginning of fiscal year 2019 on October 1, 2018; and
 (2)urges the Senate to complete its work on the fiscal year 2019 appropriations bill for the Department of Defense quickly so that—
 (A)the House of Representatives can enter into a conference committee with the Senate to reconcile any differences between H.R. 6157 and the defense appropriations bill adopted by the Senate; and
 (B)Congress can present the President with a fiscal year 2019 appropriations bill for the Department of Defense for his signature no later than September 30, 2018.
				